


Exhibit 10.2




______________________________________________________________________________














MORTGAGE AND ABSOLUTE ASSIGNMENT OF LEASES AND RENTS


by




PCT ALLENDALE, LLC,
as the Mortgagor




in favor of




OXFORD FINANCE LLC AS AGENT FOR CERTAIN LENDERS,
as the Mortgagee








Executed on the 24th day of September, 2014 and delivered and made effective as
of the 26th day of September, 2014












______________________________________________________________________________










RECORD AND RETURN TO:         


Prestige Title Agency, Inc.
130 Pompton Avenue
Verona, NJ 07044
                        




--------------------------------------------------------------------------------




MORTGAGE AND ABSOLUTE ASSIGNMENT OF LEASES AND RENTS


THIS MORTGAGE AND ABSOLUTER ASSIGNMENT OF LEASES AND RENTS (hereinafter, as it
may be from time to time amended, modified, extended, substituted, and/or
supplemented, referred to as the “Mortgage”) executed on the 24th day of
September, 2014 and delivered and made effective as of the 26th day of
September, 2014, by


PCT Allendale, LLC, a limited liability company duly organized, validly existing
and in good standing under the laws of the State of New Jersey, having a mailing
address located at c/o NeoStem, Inc. 420 Lexington Avenue, Suite 350, New York,
New York 10170 (hereinafter referred to as the “Mortgagor”),


IN FAVOR OF


Oxford Finance LLC, a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, having a mailing
address located at 133 North Fairfax Street, Alexandria, Virginia 22314 as
Collateral Agent for the Lenders (hereinafter referred to as the “Mortgagee”).


W I T N E S S E T H :


WHEREAS, the Lenders have agreed to make available to the Mortgagor term loans
in an original principal amount of up to Twenty Million and 00/100
($20,000,000.00) Dollars pursuant to the terms of a Loan and Security Agreement
of even date herewith between the Borrowers identified therein (including,
without limitation, Mortgagor), the Lenders and Mortgagee (hereinafter, as it
may be from time to time amended, modified, extended, substituted, and/or
supplemented, referred to as the “Loan Agreement”); and


WHEREAS, defined terms used but not expressly defined herein shall have the same
meanings when used herein as set forth in the Loan Agreement; and


WHEREAS, this Mortgage is given and made by the Mortgagor to the Mortgagee as
security for the Obligations.
NOW, THEREFORE, in order to induce the Lenders to make the Term Loans available
to the Mortgagor and to secure the payment of the Obligations and to secure the
performance by the Mortgagor of all of its other obligations and covenants
pursuant to the terms, conditions, and provisions of the Loan Agreement, the
Secured Promissory Notes, this Mortgage, and all of the other Loan Documents,
and any amounts now or hereafter due and owing from Mortgagor to Mortgagee or
the Lenders arising from or in connection with any interest rate swap agreement,
now existing or hereafter entered into between Mortgagor and Mortgagee or
Lenders, and any costs incurred by Mortgagee or Lenders in connection therewith,
including, without limitation, any interest, expenses, fees, penalties or other
charges associated with any obligations undertaken by Mortgagee or Lenders to
hedge or offset Mortgagee’s or any Lender’s obligations pursuant to such swap
agreement, or the termination of any such obligations, shall be (i) deemed
additional interest and/or a related expense (to be determined in the sole
discretion of Mortgagee) due in connection with the principal amount of the
Obligations secured by this Mortgage, (ii) included (in the manner described
above) as part of the Obligations secured by this Mortgage, and secured by this
Mortgage to the full extent thereof, and (iii) included in any judgment in any
proceeding instituted by Mortgagee or its agents against Mortgagor for
foreclosure of this Mortgage or otherwise, and to assure the payment of all
other indebtedness, monetary obligations, liabilities, and duties of any kind of
the Mortgagor, direct or indirect, absolute or contingent, joint or several, due
or not due, liquidated or not liquidated, arising under the Loan Agreement, the
Secured Promissory Notes, this Mortgage, or any of the other Loan Documents, the
Mortgagor has hereby mortgaged, given, granted, released, assigned, transferred,
and set over unto the Mortgagee, and by these presents does hereby mortgage,
give, grant, release, assign, transfer, and set over unto the Mortgagee, its
successors and assigns forever, all of its rights, title and interest in the
following described property and rights:


ALL that certain property consisting of approximately 3.000 acres of real
property located at 4 Pearl Court, Units A, B & C, Allendale, NJ , being also
known as Lot 4.05C001; 4.05C0002 & 4.05C0003, Block 601 on




--------------------------------------------------------------------------------




the Tax Maps of the Borough of Allendale, County of Bergen, and State of New
Jersey, as more particularly described on Schedule “A” attached hereto and made
a part hereof (hereinafter referred to as the “Premises”); and


TOGETHER with all and singular tenements, hereditaments, buildings,
improvements, rights-of-way, privileges, liberties, rights, easements, riparian
rights, woods, waters, watercourses, mineral, oil and gas rights and
appurtenances thereunto belonging, or in any wise appertaining and the reversion
and revisions and remainder and remainders, rents, income, issues, and profits
thereof; and


TOGETHER with all rights, title, and interests of the Mortgagor, now owned or
hereafter acquired, in and to any streets, the land lying in the bed of any
streets, roads or avenues, opened or proposed, in front of, adjoining or
abutting the Premises to the center line thereof, and all strips and gores
within or adjoining the Premises, easements and rights-of-way, public or
private, all sidewalks and alleys, now or hereafter used in connection with the
Premises or abutting the Premises; and


TOGETHER with all furniture, fixtures, equipment and other articles of personal
property owned by the Mortgagor and now or hereafter attached to or used in
connection with, or with the operation of, any improvements located on the
Premises, as to which this Mortgage constitutes a security agreement under the
New Jersey Uniform Commercial Code, as in effect from time to time (in addition
to and not in lieu of any other security agreement between the parties),
including, without limitation, all building supplies and materials, furniture,
fixtures, and equipment; all furnaces, motors, dynamos, incinerators, machinery,
generators, partitions, elevators, steam and hot water boilers, heating and air
conditioning equipment, wall cabinets, lighting and power plants, coal and oil
burning apparatus, pipes, plumbing, radiators, sinks, bath tubs, water closets,
refrigerators, gas and electrical fixtures, stoves, ranges, shades, screens,
blinds, washing machines, clothes dryers, dishwashers, freezers, awnings, vacuum
cleaning systems, sprinkler systems or other fire prevention or extinguishing
apparatus and materials, including all accessories, additions, substitutions,
and replacements thereof, all of which shall be deemed to be and remain and form
a part of the Premises and are covered by the lien of this Mortgage. If the lien
of this Mortgage shall be subject to a conditional bill of sale, chattel
mortgage, or other security interest covering any such property, then all the
rights, title and interests of the Mortgagor in and to such property, together
with the benefits of any deposits or payments now or hereafter made thereon, are
and shall be covered by the lien of this Mortgage; and


TOGETHER with any and all awards, damages, payments and other compensation, and
any and all claims therefor and rights thereto, which may result from taking or
injury by virtue of the exercise of the power of eminent domain, or any damage,
improvements, injury or destruction in any manner caused to the Mortgaged
Premises thereon, or any part thereof; and


TOGETHER with all the estate, right, title, interest, property, possession,
claim, and demand whatsoever of the Mortgagor, as well in law as in equity, of,
in and to the same and every part and parcel thereof with the appurtenances
(hereinafter the Premises and all the improvements, rights, interests and
benefits that go with it as described above shall be collectively referred to as
the “Mortgaged Premises”).


TO HAVE AND TO HOLD the above granted Mortgaged Premises unto the Mortgagee, its
successors and assigns, to its and their proper use, benefit and behalf forever.


PROVIDED THAT if the Mortgagor shall well and truly pay, or there shall
otherwise be paid to the Mortgagee, the Obligations evidenced by the Secured
Promissory Notes secured hereby at the time and in the manner provided in the
Loan Documents and/or this Mortgage and the Mortgagor shall well and truly abide
by and comply with each and every covenant and condition set forth herein, in
the Loan Agreement, and in all of the other Loan Documents, then these presents
and the lien and interest hereby transferred and assigned shall cease, terminate
and be void. The Mortgagee shall release the Mortgaged Premises and renounce any
other rights granted to it herein and shall execute, at the request of the
Mortgagor, a release of this Mortgage and any other instrument to that effect
deemed necessary or desirable, upon payment and performance being made on the
Obligations and covenants secured hereby.






--------------------------------------------------------------------------------




ARTICLE I.    THE MORTGAGOR REPRESENTS, WARRANTS, COVENANTS, AND AGREES WITH THE
MORTGAGEE AS FOLLOWS:


Section 1.    Definitions. In this Mortgage, all words and terms not expressly
defined herein shall have the respective meanings and be construed herein as
provided for or defined in the Loan Agreement . Any reference to a provision of
the Loan Agreement shall be deemed to incorporate that provision as a part
hereof in the same manner and with the same effect as if the same were fully set
forth herein.


Section 2.    Interpretation and Construction. All words, terms and provisions
of the Loan Agreement shall be applied to this Mortgage in the same manner as
applied therein to the Loan Agreement.


Section 3.    Beneficiaries. Nothing herein expressed or implied is intended or
shall be construed to confer upon, or to give to, any person other than the
Mortgagor and the Mortgagee any right, remedy or claim under or by reason
hereof. All covenants, stipulations and agreements herein contained by and on
behalf of the Mortgagor shall be for the sole and exclusive benefit of the
Mortgagee as Agent for the Lenders.


Section 4.    Obligations. The Mortgagor shall pay the Obligations secured by
this Mortgage and the other Loan Documents at the time and in the manner
provided for the payment of the same in the Loan Agreement and the Secured
Promissory Notes.


Section 5.    No Credit for Taxes Paid. The Mortgagor shall not be entitled to
any credit against payments due hereunder by reason of the payment of any taxes,
assessments, water or sewer rent, or other governmental charges levied against
the Mortgaged Premises.


Section 6.    Seisin and Warranty. The Mortgagor is seized of an indefeasible
estate in fee simple in and to the Mortgaged Premises and hereby warrants to the
Mortgagee the title to the Mortgaged Premises. The Mortgagor hereby covenants
that the Mortgagor (i) shall preserve such title and the validity and priority
of the lien of this Mortgage and shall forever warrant and defend the same to
the Mortgagee against all lawful claims whatsoever and the claims of all Persons
whomsoever claiming or threatening to claim the same or any part thereof and
(ii) shall make, execute, acknowledge and deliver all such further or other
deeds, documents, instruments, or assurances, and cause to be done all such
further acts as may at any time hereafter be reasonably required by the
Mortgagee to protect fully the lien of this Mortgage.


Section 7.    Insurance. The Mortgagor hereby covenants to obtain and maintain
at all times, throughout the term of this Mortgage, insurance covering the
Mortgaged Premises, in such amounts, on such forms and written by such
companies, as the Mortgagee may reasonably require from time to time, including
(i) comprehensive general public liability insurance (“Commercial General
Policy”); (ii) an “All-Risk” policy covering damage due to fire and extended
hazard insurance (together with vandalism and malicious mischief
endorsements)(“All-Risk Policy”); (iii) if the Mortgaged Premises is required or
eligible to be insured pursuant to the Flood Disaster Protection Act of 1973 or
the National Flood Insurance Act of 1968, flood insurance; and (iv) business
interruption or rental loss coverage. Each insurance policy required under this
Paragraph shall be written or endorsed so as to (i) contain a standard mortgagee
or lender’s loss payable endorsement, as the case may be, or its equivalent;
(ii) with respect to the aforesaid “All-Risk” policy, make all losses and all
returns of unearned premiums payable directly to the Mortgagee, without
contribution; (iii) with respect to public liability coverage, name the
Mortgagee as an additional insured, as its interest may appear; and (iv) waive
all rights of set off, counterclaim, deduction, or subrogation against the
Mortgagor (so as not to interfere with the Mortgagee’s rights). Each of the
Commercial General Policy and All-Risk Policy required under this Paragraph
shall contain a provision to the effect that such policy shall not be canceled
unless the Mortgagee is notified in writing at least twenty (20) days prior to
such cancellation in the event that such cancellation is for non-payment of
premium and sixty (60) days prior to such cancellation in the event that such
cancellation is for any other reason. Furthermore, the Mortgagor shall provide
at least a thirty (30) days prior notice to the Mortgagee before any insurance
policy required under this Paragraph is canceled or materially altered. At least
thirty (30) days prior to the expiration of any such policy, the Mortgagor shall
furnish evidence reasonably satisfactory to the Mortgagee that such policy has
been renewed, replaced, or is no longer required by this Paragraph, together
with proof of payment of any premiums then owing. At the request of the
Mortgagee, the Mortgagor shall deliver all original insurance policies to the
Mortgagee. The




--------------------------------------------------------------------------------




Mortgagor shall not take out any separate or additional insurance with respect
to the Mortgaged Premises which is contributing in the event of loss, unless it
is properly compatible with all of the requirements of this Paragraph. In the
event the Mortgagor shall at any time fail to provide the Mortgagee with
satisfactory evidence that all such insurance is in full force and effect, the
Mortgagee shall have the absolute right to force place any or all of such
insurance. The cost of such force placed insurance shall be paid immediately by
the Mortgagor, shall be secured by this Mortgage and the other Loan Documents,
and, if not paid immediately by the Mortgagor, shall bear interest at the
Default Rate.
Section 8.    Preservation, Maintenance and Repair. All improvements which are
presently erected and are to be erected upon the Mortgaged Premises in the
future, shall, at the Mortgagor’ own cost and expense, be kept in good and
substantial repair, working order and condition, and the Mortgagor shall from
time to time make, or cause to be made, all necessary and proper repairs,
replacements, improvements, and betterments thereto. The Mortgagor shall not
remove a material portion of or materially alter, discontinue the use of, sell,
transfer, assign, hypothecate, or otherwise dispose of to any Person any part of
the Mortgaged Premises without the prior express written consent of the
Mortgagee, except that the Mortgagor shall be permitted to make, from time to
time, such substitutions, additions, modifications, and improvements as may be
necessary and as shall not impair the structural integrity, operating efficiency
and economic value of the Mortgaged Premises. All alterations, replacements,
renewals, or additions made pursuant to this Section 8 shall automatically
become and constitute a part of the Mortgaged Premises and shall be covered by
the lien of this Mortgage. The Mortgagor shall not do, and shall not permit to
be done, any act which may in any way impair or weaken the security under this
Mortgage.


Section 9.    Intentionally omitted.


Section 10.    No Additional Liens on Fixtures. The Mortgagor shall not remove
or suffer to be removed from the Mortgaged Premises any material fixtures owned
by the Mortgagor (as the term “fixtures” is defined by the Uniform Commercial
Code in the State of New Jersey, as amended and/or modified from time to time)
presently or in the future to be incorporated into, installed in, annexed, or
affixed to the Mortgaged Premises (unless such material fixtures have been
replaced with similar fixtures of equal or greater utility or value); nor shall
the Mortgagor execute or cause to be executed any security interest upon any
such fixtures, additions to, substitutions, or replacements thereof, or upon any
fixtures in the future to be installed in, annexed or affixed to the Mortgaged
Premises, without the prior express written consent of the Mortgagee.


Section 11.    Performances. The Mortgagor shall perform and abide by the terms
and covenants contained herein and the terms and covenants contained in the Loan
Agreement, the Secured Promissory Notes and the other Loan Documents, all of
which are made a part hereof as though set forth herein at length.


Section 12.    Intentionally omitted.


Section 13.    Governing Law; Jurisdiction. This Mortgage has been delivered to
and accepted by Mortgagee and will be deemed to be made in the State of New
Jersey. This Mortgage will be interpreted in accordance with the laws of the
State of New Jersey excluding its conflict of laws rules. MORTGAGOR HEREBY
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
IN THE STATE OF NEW JERSEY IN A COUNTY OR JUDICIAL DISTRICT WHERE MORTGAGEE
MAINTAINS A BRANCH AND CONSENTS THAT MORTGAGEE MAY EFFECT ANY SERVICE OF PROCESS
IN THE MANNER AND AT MORTGAGOR’S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR
DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS MORTGAGE WILL PREVENT MORTGAGEE
FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY
RIGHTS AGAINST MORTGAGOR INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF MORTGAGOR IN THE COURTS OF ANY OTHER JURISDICTION WHICH MORTGAGEE
DEEMS NECESSARY OR APPROPRIATE TO ENFORCE MORTGAGEE’S RIGHTS AGAINST MORTGAGOR
OR ITS PROPERTY. Mortgagor acknowledges and agrees that the venue provided above
is the most convenient forum for both Mortgagee and Mortgagor. Mortgagor waives
any objection to venue and any objection based on a more convenient forum in any
action instituted under this Mortgage.




--------------------------------------------------------------------------------




Section 14.    Modifications in Writing. The terms of this Mortgage may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification or discharge is sought.


Section 15.    Furniture, Fixtures and Equipment. This Mortgage constitutes a
security agreement under the New Jersey Uniform Commercial Code, as amended
and/or modified from time to time, and the Mortgagor hereby grants to the
Mortgagee a security interest in all furniture, fixtures, and equipment and all
other machinery, appliances, furnishings, tools and building materials and other
personal property of the Mortgagor now owned or hereafter acquired by the
Mortgagor, and installed or to be installed in or on the Mortgaged Premises and
used or to be used in the management or operation of the Mortgaged Premises
including, without limitation, any and all substitutions, replacements,
additions, and accessions thereto, together with any and all cash and non-cash
proceeds thereof. The Mortgagor hereby authorize the Mortgagee to file and
refile any financing statements, continuation statements, or other security
agreements that the Mortgagee may require from time to time to confirm the lien
of this Mortgage with respect to such property. Without limiting the foregoing,
the Mortgagor hereby irrevocably constitutes and appoints the Mortgagee with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority (coupled with interest) in the place and stead
of the Mortgagor and in the name of the Mortgagor or in the Mortgagee’s own
name, for the Mortgagee to execute, deliver, and file such instruments for and
on behalf of the Mortgagor. Notwithstanding any release of any or all of that
property included in the Mortgaged Premises which is deemed to be “real
property”, and proceedings to foreclose this Mortgage or its satisfaction of
record, the terms hereof shall survive as a security agreement with respect to
the security interest created hereby and referred to above until the repayment
or satisfaction in full of the obligations of the Mortgagor as are now or
hereafter secured hereby.


Section 16.    No Assignment. This Mortgage shall not be assigned by the
Mortgagor without the prior express written consent of the Mortgagee.


Section 17.    Date of Mortgage. The date of this Mortgage shall be for
identification purposes only and shall not be construed to imply that this
Mortgage was executed on any date other than the date of the acknowledgments of
the parties hereto. This Mortgage shall become effective upon its delivery.


Section 18.    Taxes.


(i)    The Mortgagor shall promptly pay and discharge all taxes, assessments,
municipal or governmental rates, charges, impositions, liens and water and sewer
rents or any part thereof, heretofore or hereafter imposed upon the Mortgagor or
in respect of the Mortgaged Premises before the same shall become in default, as
well as all lawful claims which if unpaid might become a lien or charge upon the
Mortgagor, the Mortgaged Premises, or any part thereof and any and all insurance
premiums, costs, and other expenses with respect to the types and amounts of
insurance required to be maintained by the Mortgagor pursuant to Article I,
Section 7 of this Mortgage (hereinafter collectively referred to as “Property
Taxes and Charges”) unless such taxes are being contested in accordance with the
following sentence. Mortgagor may defer payment of any contested taxes, provided
that Mortgagor (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Mortgagee in writing of the commencement of, and any material
development in, the proceedings, and (c) posts bonds or takes any other steps
reasonably required to prevent the Governmental Authority levying such contested
taxes from obtaining a Lien upon any of the Mortgaged Premises that is other
than a “Permitted Lien.”


(ii)        After the occurrence and during the continuance of an Event of
Default, the Mortgagor shall, if requested by the Mortgagee, pay to the
Mortgagee at the time of each installment of principal and interest due under
any of the Loan Documents, one twelfth (1/12) of the annual taxes and
assessments levied or assessed against the Mortgaged Premises and any premium
for applicable insurance, as estimated by the Mortgagee, from time to time. Such
payment shall be held by the Mortgagee to be used by the Mortgagee in payment of
such taxes, assessments or insurance premium. If such escrow funds are not
sufficient to pay such taxes and assessments, as the same become payable, the
Mortgagor shall pay to the Mortgagee, upon request, such additional amounts as
the Mortgagee shall estimate to be sufficient to make up any such deficiency. No
amount paid to the Mortgagee hereunder shall be deemed to be trust funds but may
be commingled with general funds of the Mortgagee, and no interest shall be
payable thereon. If the Mortgagor is not required to pay such tax escrows
pursuant to this section, the Mortgagor shall provide to the




--------------------------------------------------------------------------------




Mortgagee within ten (10) days of a written request, official receipted tax
bills, canceled checks, or other evidence reasonably satisfactory to the
Mortgagee evidencing that such taxes and assessments have been paid in a timely
manner.
Section 19.    Change in Laws. During the term of this Mortgage, in the event of
the passage after the date of this Mortgage of any law of the State of New
Jersey, or of any other Federal, state, county, or local governmental entity,
which changes in any way the laws now in force for the taxation of mortgages, or
debts secured thereby, for state or local purposes, or the manner of the
operation of any such taxes, so as to materially and adversely affect the
interest of the Mortgagee, then and in such event the Mortgagor shall bear and
pay the full amount of such taxes.


Section 20.    Insurance and Condemnation Proceeds.


(i)    Mortgagor shall at all times keep the Mortgaged Premises insured in
accordance with Article I, Section 7 of this Mortgage. If all or any part of the
Mortgaged Premises shall be damaged or destroyed, or if title to or the
temporary use of the whole or any part of the Mortgaged Premises shall be taken
or condemned by a competent authority for any public use or purpose, there shall
be no abatement or reduction in the amounts payable by the Mortgagor hereunder
or under the Loan Documents, and the Mortgagor shall continue to be obligated to
make such payments.


(ii)    If the Mortgaged Premises or any part thereof is partially or totally
damaged or destroyed by fire or any other cause, the Mortgagor shall give prompt
written notice thereof to the Mortgagee. The Mortgagor hereby authorizes and
directs any affected insurance company to make the payment of any and all such
proceeds directly to the Mortgagee. The Mortgagee is hereby authorized and
empowered by the Mortgagor to settle, adjust, or compromise, in consultation
with the Mortgagor, any claims for loss, damage, or destruction to the Mortgaged
Premises. The Mortgagor shall pay all reasonable costs of collection of
insurance proceeds payable on account of such damage or destruction.


(iii)    Upon the occurrence of any damage or destruction to, or condemnation
of, the Mortgaged Premises, the Mortgagee shall have a prior claim to all
insurance proceeds and condemnation awards over the Mortgagor, and the Mortgagor
shall not be entitled to any portion thereof except to the extent specifically
provided for herein. All rights to any insurance proceeds and any condemnation
awards are hereby assigned by the Mortgagor to the Mortgagee to the extent of
the Obligations under the Loan Agreement as remains unpaid, including without
limitation, all principal, interest, fees, costs and expenses. Such insurance
proceeds or condemnation awards shall be paid to the Mortgagee and applied, in
the Mortgagee’s sole discretion, but subject to Article I, Section 20(vi)
hereafter, either (a) to reduce the outstanding principal balance of the Loan
Agreement and to pay all accrued unpaid interest, fees, costs, and other
expenses due and owing to the Mortgagee in accordance with the terms,
conditions, and provisions of the Loan Agreement, or (b) to restore the damaged
or condemned portion(s) of the Mortgaged Premises to a value, character, and
condition substantially equivalent to that value, character, and condition prior
to the occurrence of such loss or condemnation, all in accordance with the
Mortgagee’s standard construction loan disbursement conditions and requirements.


(iv)    Immediately upon obtaining knowledge of the institution of any
proceedings for the condemnation or taking by eminent domain of the Mortgaged
Premises, or any portion thereof, the Mortgagor shall notify the Mortgagee in
writing of the pendency of such proceedings. The Mortgagor may participate in
any such proceedings and the Mortgagor shall from time to time deliver to the
Mortgagee all instruments and other information or documentation requested by it
to permit such participation. The Mortgagor shall, at the sole cost and expense
of the Mortgagor, diligently prosecute any such proceeding and shall consult
with the Mortgagee, its attorneys and experts and cooperate with it in any
defense of any such proceedings.


(v)    In the event any insurance proceeds or condemnation awards are applied by
the Mortgagee to reduce the outstanding principal balance of the Obligations
under this Section 20, said payments shall be applied against the outstanding
principal balance in the inverse order of maturity.


(vi)    Notwithstanding anything herein to the contrary, if the Mortgaged
Premises are damaged or partially destroyed by casualty, or suffer a partial
condemnation, and no Event of Default then exists, Mortgagee shall make the
insurance, casualty or condemnation proceeds available to Mortgagor provided
Mortgagor uses same solely




--------------------------------------------------------------------------------




to pay the expenses of such repair or restoration as evidenced by receipt by
Mortgagee of invoices from independent third party contractors effecting such
repair or restoration.


Section 21.    Compliance with Laws. The Mortgagor hereby agrees to comply with
all applicable laws, rules, regulations, and ordinances made or promulgated by
lawful authority which are now or may hereafter by applicable to the Mortgaged
Premises within such time as may be required by law. As of the date hereof, the
Mortgagor has not received any written notice from any such lawful authority
that the Mortgaged Premises is in violation of any such law, rule, regulation,
or ordinance. The Mortgagor hereby covenants and agrees that, if such a notice
is received by the Mortgagor, whether directly or from any tenant in the
Mortgaged Premises, at any time during the existence of this Mortgage, the
Mortgagor shall promptly notify the Mortgagee in writing as to the nature and
the extent of such claimed violation and shall further provide the Mortgagee a
copy of such notice. Nothing in the foregoing shall prohibit Mortgagor from
contesting the applicability of any applicable laws, rules, regulations and
ordinances in good faith by appropriate proceedings so long as such contest is
maintained and prosecuted with due diligence.


Section 22.    Indemnification. Mortgagor agrees to indemnify, defend and hold
Mortgagee and the Lenders and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing Mortgagee
or the Lenders in accordance with the terms of Section 12.2 of the Loan
Agreement.


Section 23.    Absolute Assignment of Rents. The Mortgagor hereby absolutely
assigns and sets over to the Mortgagee all of the rents, income and profits
arising out of or from the Mortgaged Premises for the purpose of making the
payment of the Obligations secured by this Mortgage and, so long as there shall
exist no Event of Default, there is reserved to the Mortgagor a license to
collect as they become due, but not prior to accrual, all rents, income and
profits from the Mortgaged Premises and the proceeds of rent insurance and to
retain, use and enjoy the same and to apply such rents, issues, income and
profits, all as more specifically provided for and required under this Mortgage
to the payment of (i) the cost of all such alterations, renovations, repairs,
replacements and maintenance and expenses incident to taking and retaining
possession of the Mortgaged Premises and the management and operation thereof
and keeping the same insured, (ii) all Property Taxes and Charges and any and
all other liens on the Mortgaged Premises and premiums for said insurance, with
interest on all such items, and (iii) the repayment of Obligations herein
described then due and payable, together with all costs and reasonable
attorneys’ fees, before using any part of the same for any other purpose. Upon
the occurrence of an Event of Default, such license granted to the Mortgagor
shall be immediately revoked without further demand or notice from the
Mortgagee, and the Mortgagee is hereby empowered to enter upon and take
possession of the Mortgaged Premises for the purpose of collecting the same and
to let the Mortgaged Premises or any part thereof, and to apply the rents,
issues and profits, after payment of all necessary charges and expenses, on
account of said Obligations. This assignment and grant shall continue in effect
until this Mortgage is paid in full and discharged of record. The Mortgagor
shall not, without the prior express written consent of the Mortgagee, receive
or collect rent from any tenant of the Mortgaged Premises or any part thereof
for a period of more than one (1) month in advance and upon the occurrence of an
Event of Default, the Mortgagor shall pay monthly in advance to the Mortgagee or
to any receiver appointed to collect said rents, issues and profits, the fair
and reasonable rental value for the use and occupation of the Mortgaged Premises
or of such part thereof as may be in the possession of the Mortgagor and, upon
default in any such payment, the Mortgagor shall vacate and surrender the
possession of the Mortgaged Premises to the Mortgagee or to such receiver. If
the Mortgagor does not so vacate and surrender the Mortgaged Premises, then the
Mortgagor may be evicted by summary proceedings.


Section 24.    Intentionally omitted.


Section 25.    Permitted Encumbrances. At no time throughout the term of this
Mortgage shall the Mortgagor create, incur, assume, or suffer to exist any
mortgage, deed of trust, pledge, lien, security interest, encumbrance,
attachment, levy, distraint, or other judicial process and burdens of any kind
or nature on or with respect to any of the Mortgaged Premises without the prior
express written consent of the Mortgagee, except as permitted under the Loan
Agreement and except for matters referenced on Schedule B - Section II to the
Title Insurance Commitment dated September 25, 2014 issued by First American
Title Insurance Company with respect to the Mortgaged Premises, File Number
14PTFA-050580.






--------------------------------------------------------------------------------




Section 26.    Environmental Issues. The Mortgagor hereby further represents,
warrants, and covenants that[, except as expressly disclosed in that certain
Phase I Environmental Site Assessment dated August 1, 2007 prepared by First
Environmental, Inc.:


(i)    The Mortgaged Premises, has never been used by previous owners and/or
operators of such real property to refine, produce, store, handle, transfer,
process or transport “Hazardous Substances” or “Hazardous Wastes” (as such terms
are defined in the Applicable Environmental Laws (defined hereafter)) and the
Mortgagor has not used in the past, nor does the Mortgagor intend to use in the
future the Mortgaged Premises, for the purposes of refining, producing, storing,
handling, transferring, processing, or transporting said Hazardous Substances or
Hazardous Wastes. As used herein, “Applicable Environmental Laws” shall mean (a)
the Comprehensive Environmental Response, Compensation & Liability Act of 1980,
as amended, 42 U.S.C. §9601 et seq.; (b) the Resource Conservation and Recovery
Act of 1976, as amended, 42 U.S.C. §6901 et seq.; or (c) any and all laws,
regulations, and executive orders, both Federal, state and local pertaining to
environmental matters, as the same may be amended or supplemented from time to
time.


(ii)    The Mortgaged Premises, has not been nor is now being used as a “Major
Facility” (as such term is defined in N.J.S.A. 58:10-23.11b(l)), and the
Mortgaged Premises, will not be used in the future as a Major Facility.


(iii)    Should the Mortgagor, any tenant of the Mortgaged Premises or any other
Person cause or permit any intentional or unintentional action or omission
resulting in the releasing, spilling, leaking, pumping, pouring, emitting,
emptying or dumping of Hazardous Substances or Hazardous Waste into the waters
or onto the lands in the State of New Jersey, or into the waters outside the
jurisdiction of the State of New Jersey resulting in damage to the lands,
waters, fish, shellfish, wildlife, biota, air, or other resources owned, managed
or held in trust or otherwise controlled by the State of New Jersey, without
having obtained a permit issued by the appropriate governmental authorities, the
Mortgagor shall promptly clean up such spill, leak, etc., in accordance with
Applicable Environmental Laws.


(iv)    No lien has been attached to any revenues or any real or any personal
property owned by the Mortgagor and located in the State of New Jersey,
including, without limitation, the Mortgaged Premises, as a result of the
administrator of the New Jersey Spill Compensation Fund expending monies from
said fund to pay for “Damages” (as such term is defined in N.J.S.A.
58:10-23.11g) and/or “Clean up and Removal Costs” (as such term is defined in
N.J.S.A. 58:10-23.11b (d)), arising from an intentional or unintentional action
or omission by the Mortgagor or any previous owner and/or operator of said real
property resulting in the releasing, spilling, pumping, pouring, emitting,
emptying or dumping of Hazardous Substances or Hazardous Wastes into the waters
of the State of New Jersey or onto land from which it might flow or drain into
said waters or into waters outside the jurisdiction of the State of New Jersey
where damage may have resulted to the lands, waters, fish, shellfish, wildlife,
biota, air and other resources owned, managed, held in trust or otherwise
controlled by the State of New Jersey.


(v)    If applicable, the Mortgagor has furnished the New Jersey Department of
Environmental Protection with all the information required by N.J.S.A.
58:10-23.11d with respect to the Mortgaged Premises and any other real property
owned and/or operated by the Mortgagor and located in the State of New Jersey
which is used as a Major Facility.


(vi)    The Mortgagor is not in receipt of any summons, citation, directive,
letter, or other communication, written or oral, from the New Jersey Department
of Environmental Protection concerning any intentional or unintentional action
or omission on the Mortgagor’s part resulting in the releasing, spilling,
leaking, pumping, pouring, emitting, emptying or dumping of Hazardous Substances
or Hazardous Wastes into the waters or onto the lands of the State of New
Jersey, or into the waters outside the jurisdiction of the State of New Jersey
resulting in damage to the land, waters, fish, shellfish, wildlife, biota, air,
and/or other resources owned, managed, held in trust or otherwise controlled by
the State of New Jersey, which has not been withdrawn or complied with.


(vii)    In connection with any purchase of the Mortgaged Premises or any other
real property acquired by the Mortgagor on or after January 1, 1984, to the best
of the Mortgagor’s knowledge, the Mortgagor required that




--------------------------------------------------------------------------------




the seller of said real property, including the Mortgaged Premises, comply with
the applicable provisions of the New Jersey Industrial Site Recovery Act,
formerly known as the Environmental Cleanup Responsibility Act, (N.J.S.A.
13:1K-6 et seq.), as amended, and the seller did comply therewith.


(viii)    The Mortgagor shall not cause or permit to exist, as a result of an
intentional or unintentional action or omission on its part, a releasing,
spilling, leaking, pumping, emitting, pouring, emptying, or dumping of a
Hazardous Substance or Hazardous Waste into waters of the State of New Jersey or
onto the lands from which it might flow or drain into said waters, or into
waters outside the jurisdiction of the State of New Jersey where damage may
result to the lands, waters, fish, shellfish, wildlife, biota, air, and/or other
resources owned, managed, held in trust or otherwise controlled by the State of
New Jersey, unless said release, spill, leak, etc., is pursuant to and in
compliance with the conditions of a permit issued by the appropriate Federal or
state governmental authorities.


(ix)     So long as the Mortgagor shall own or operate any real property located
in the State of New Jersey which is used as a Major Facility, the Mortgagor
shall duly file or cause to be duly filed with the Director or the Division of
Taxation in the New Jersey Department of the Treasury, a tax report or return
and shall pay or make provision in accordance with and pursuant to N.J.S.A.
58:10-23.11h.


(x)    In the event that there shall be filed a lien against the Mortgaged
Premises by the New Jersey Department of Environmental Protection pursuant to
and in accordance with the provisions of N.J.S.A. 58:10-23.11(f), as a result of
the administrator of the New Jersey Spill Compensation Fund having expended
monies from said fund to pay for “Damages” (as such term is defined in N.J.S.A.
58:10-23.11g), and/or “Cleanup and Removal Costs” (as such term is defined in
N.J.S.A. 58:10-23.11b(d)), arising from an intentional or unintentional action
or omission of the Mortgagor, resulting in the releasing, spilling, pumping,
pouring, emitting, emptying or dumping of Hazardous Substances or Hazardous
Wastes into the waters of the State of New Jersey or onto lands from which it
might flow or drain into said waters, the Mortgagor shall, within thirty (30)
days from the date that any Mortgagor is given notice that the lien has been
placed against the Mortgaged Premises or within such shorter period of time in
the event that the State of New Jersey has commenced steps to cause the
Mortgaged Premises to be sold pursuant to the lien, either (a) pay the claim and
remove the lien from the Mortgaged Premises or (b) furnish (1) a bond reasonably
satisfactory to First American Title Insurance Company or another title
insurance company reasonably acceptable to Mortgagee and the Mortgagee in the
amount of the claim out of which the lien arises, (2) a cash deposit in the
amount of the claim out of which the lien arises, or (3) other security
reasonably satisfactory to the Mortgagee in an amount sufficient to discharge
the claim out of which the lien arises.


(xi)    The Mortgagor hereby agrees that in the event the provisions of the New
Jersey Industrial Site Recovery Act (N.J.S.A. 13:1K-6 et seq.) become applicable
to all or any portion of the Mortgaged Premises subsequent to the date hereof,
the Mortgagor shall give prompt written notice thereof to the Mortgagee and
shall take immediate requisite action to insure full compliance with the Act.


(xii)    Should the Mortgagor cause or permit any intentional or unintentional
action or omission resulting in the releasing, spilling, leaking, pumping,
pouring, emitting, emptying, or dumping of Hazardous Substances or Hazardous
Wastes into the waters or onto the lands in the State of New Jersey, or into the
waters outside the jurisdiction of the State of New Jersey resulting in damage
to the lands, waters, fish, shellfish, wildlife, biota, air, and/or other
resources owned, managed, held in trust or otherwise controlled by the State of
New Jersey, without having obtained a permit issued by the appropriate
governmental authorities, the Mortgagor shall promptly clean up such spill,
leak, etc. in accordance with the provisions of the New Jersey Spill
Compensation and Control Act.


(xiii)    The Mortgagor hereby agrees that the Mortgagee shall have the right to
conduct or have conducted by its agents or contractors, such environmental
inspections as the Mortgagee shall deem necessary or advisable from time to
time, if the Mortgagee, in good faith, has reason to believe that a discharge
may have occurred, at the sole cost and expense of the Mortgagor. The Mortgagor
shall, and shall cause each tenant of the Mortgaged Premises, if any, to,
cooperate with such inspection efforts; such cooperation shall include, without
limitation, supplying such information concerning the operations conducted, and
Hazardous Substances or Hazardous Wastes located at the Mortgaged Premises.






--------------------------------------------------------------------------------




(xiv)    No lien has been attached to any real property owned by the Mortgagor
and located within the State of New Jersey, including, without limitation, the
Mortgaged Premises, as a result of the Administrator of the United States
Environmental Protection Agency expending monies from the Hazardous Substance
Superfund for “Damages” and/or “Response Costs” (as such terms are defined and
described in 42 U.S.C. §9607(a)), arising from an intentional or unintentional
action or omission of the Mortgagor resulting in any spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping
or disposing of any Hazardous Substances or Hazardous Wastes into the navigable
waters, the waters of the contiguous zone, or the ocean waters of which the
natural resources are under the exclusive managing authority of the United
States under the Magnuson Fishery Conservation and Management Act (16 U.S.C.
§1801 et seq.), or any other surface water, ground water, drinking water supply,
land surface or subsurface strata, or ambient air within the United States or
under the jurisdiction of the United States when damage may have resulted to the
land, fish, wildlife, biota, air, water, ground water, drinking supplies, and
other resources belonging to, managed by, held in trust by, appertaining to or
otherwise controlled by the United States and any State or local government.


(xv)    In the event that there shall be a lien filed against the Mortgaged
Premises by the United States Environmental Protection Agency pursuant to and in
accordance with the provisions of 42 U.S.C. §9607(1), as a result of the
Administrator of the Hazardous Substance Superfund having expended monies from
said fund to pay for Damages and Response Action Costs arising from an
intentional or unintentional action of the Mortgagor, resulting in any spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing of any Hazardous Substances or Hazardous Wastes
into the navigable waters, the waters of the contiguous zone, or the ocean
waters of which the natural resources are under the exclusive managing authority
of the United States under the Magnuson Fishery Conservation and Management Act
(16 U.S.C. §1801 et seq.), or any other surface water, ground water, drinking
water supply, land surface of subsurface strata or ambient air within the United
States or under the jurisdiction of the United States where damage resulted to
the lands, waters, or natural resources of the United States, then the Mortgagor
shall, within thirty (30) days from the date that the Mortgagor is given notice
that the lien has been placed against the Mortgaged Premises, or within such
shorter period of time in the event that the United States Government has
commenced steps to cause the Mortgaged Premises to be sold pursuant to the lien,
either (a) pay the claim and remove the lien from the Mortgaged Premises or (b)
furnish (1) a bond satisfactory to First American Title Insurance Company or
another title insurance company reasonably acceptable to Mortgagee and the
Mortgagee in an amount of the claim out of which the lien arises, (2) a cash
deposit in the amount of the claim out of which the lien arises, or (3) other
security reasonably satisfactory to the Mortgagee in an amount sufficient to
discharge the claim out of which the lien arises.


(xvi)    The Mortgagor hereby represents and warrants that neither the Mortgagor
nor the Mortgaged Premises is in violation of or subject to any existing,
pending or, to its knowledge, threatened investigation or inquiry by any
governmental authority pertaining to any Applicable Environmental Law. The
Mortgagor shall not cause or permit the Mortgaged Premises to be in violation
of, or do anything which would subject the Mortgaged Premises to any remedial
obligations under, any Applicable Environmental Law and the Mortgagor shall
promptly notify the Mortgagee, in writing, of any existing, pending or
threatened investigation or inquiry by any governmental authority in connection
with any Applicable Environmental Law.


Section 27.    Utilities. The Mortgagor hereby represents and warrants that (i)
the Mortgaged Premises is served by all required public and/or private
utilities, including, without limitation, gas, electric, water, sewer, and
telephone or (ii) all required utilities, including, without limitation, gas,
electric, water, sewer, and telephone, are available to the Mortgaged Premises.


ARTICLE II. INTENTIONALLY OMITTED


ARTICLE III. IF ANY EVENT OF DEFAULT (AS DEFINED IN THE LOAN AGREEMENT) SHALL
HAVE OCCURRED AND IS CONTINUING ON THE PART OF THE MORTGAGOR, THE MORTGAGEE MAY
TAKE ANY OR ALL OF THE FOLLOWING ACTIONS, AT THE SAME OR AT DIFFERENT TIMES:


Section 1.    Acceleration. Except as to Mortgaged Premises consisting of a
dwelling which is occupied, or is to be occupied, by the debtor, who is a
natural person, or a member of the debtor’s immediate family, as that




--------------------------------------------------------------------------------




person’s residence, the Mortgagee may declare the entire amount of the
principal, together with accrued and unpaid interest and other moneys due under
this Mortgage, the Loan Agreement, and/or the other Loan Documents, immediately
due and payable, and accordingly accelerate payment thereof notwithstanding
contrary terms of payment stated therein, without presentment, demand or notice
of any kind, all of which are expressly waived, notwithstanding anything to the
contrary contained in this Mortgage, the Loan Agreement and/or the other Loan
Documents. As to any portion of the Mortgage Premises that consists of a
dwelling which is occupied, or is to be occupied, by the debtor, who is a
natural person, or a member of the debtor’s immediate family, as that person’s
residence, Mortgagee shall give notice to Mortgagor prior to acceleration
following Mortgagor’s breach of any covenant or agreement in this Mortgage. The
notice shall specify: (a) the default; (b) the action required to cure the
default; (c) a date, not less than 30 days from the date the notice is given to
Mortgagor, by which the default must be cured; and (d) that failure to cure the
default on or before the date specified in the notice may result in acceleration
of the sums secured by this Mortgage, foreclosure by judicial proceeding and
sale of the Property. The notice shall further inform Mortgagor of the right to
reinstate after acceleration and the right to assert in the foreclosure
proceeding the non-existence of a default or any other defense of Mortgagor to
acceleration and foreclosure. If the default is not cured on or before the date
specified in the notice, Mortgagee at its option may require immediate payment
in full of all sums secured by this Mortgage without further demand and may
foreclose this Mortgage by judicial proceeding. Mortgagee shall be entitled to
collect all expenses incurred in pursuing the remedies provided in this
paragraph, including, but not limited to, attorneys’ fees and costs of title
evidence permitted by Rules of Court.


Section 2.    Possession. The Mortgagee may (i) enter upon and take possession
of the Mortgaged Premises, (ii) lease and let the Mortgaged Premises, (iii)
receive all the rents, income, issues and profits thereof which are overdue, due
or to become due, and (iv) apply the same, after payment of all necessary
charges and expenses, on account of the Obligations secured by this Mortgage.
The Mortgagee is given and granted full power and authority to do any act or
thing which the Mortgagor or successors or assigns of the Mortgagor who may then
own the Mortgaged Premises might or could do in connection with the management
and operation of the Mortgaged Premises. This covenant becomes effective either
with or without any action brought to foreclose this Mortgage and without
applying for the appointment of a receiver of such rents, if any. Should said
rents or any part thereof be assigned without the consent of the holder of this
Mortgage, then this Mortgage shall at the option of the holder hereof become due
and payable immediately, anything herein contained to the contrary
notwithstanding.


Section 3.    Foreclosure. The Mortgagee may institute an action of mortgage
foreclosure, or take other action as the law may allow, at law or in equity, for
the enforcement of this Mortgage and proceed thereon to final judgment and
execution of the entire unpaid principal balance of the Obligations including
costs of suit, interest and reasonable attorney’s fees. In case of any sale of
the Mortgaged Premises by judicial proceedings, the Mortgaged Premises may be
sold in one parcel or in such parcels, manner or order as the Mortgagee in its
sole and absolute discretion may elect. The Mortgagee shall not be required to
marshal any portion of the Mortgaged Premises. The failure to make any tenants
parties defendant to a foreclosure proceeding shall not be asserted by the
Mortgagor as a defense in any proceeding instituted by the Mortgagee to collect
the obligations secured hereby or any deficiency remaining unpaid after the
foreclosure sale of the Mortgaged Premises.


Section 4.    Appointment of Receiver. The Mortgagee may have a receiver of the
rents, income, issues and profits of the Mortgaged Premises appointed without
the necessity of proving either the depreciation or the inadequacy of the value
of the security or the insolvency of the Mortgagor or any Person who may be
legally or equitably liable to pay moneys secured hereby, and the Mortgagor and
each such Person waive such proof and consent to the appointment of a receiver.


Section 5.    Fair Rental Payments. If the Mortgagor or any subsequent owner is
occupying the Mortgaged Premises or any part thereof, it is hereby agreed that
said occupants shall pay such reasonable rental monthly in advance as the
Mortgagee shall demand for the Mortgaged Premises or the part so occupied, and
for the use of personal property covered by this Mortgage or any chattel
mortgage.


Section 6.    Excess Monies. The Mortgagee may apply on account of the unpaid
Obligations (including any unpaid accrued interest) owed to the Mortgagee after
a foreclosure sale of the Mortgaged Premises, whether or not a deficiency action
shall have been instituted, any unexpended monies still retained by the
Mortgagee that were




--------------------------------------------------------------------------------




paid by the Mortgagor to the Mortgagee (i) for the payment of, or as security
for the payment of taxes, assessments, municipal or governmental rates, charges,
impositions, liens, water or sewer rents, or insurance premiums, if any, or (ii)
in order to secure the performance of some act by the Mortgagor.


Section 7.    Remedies at Law or Equity. The Mortgagee may take any of the
remedies otherwise available to it as a matter of law or equity.


ARTICLE IV. MISCELLANEOUS:


Section 1.    Intentionally omitted.


Section 2.    Intentionally omitted.
Section 3.    Application of Proceeds. All payments and proceeds received under
Article III of this Mortgage after the occurrence of an Event of Default shall
be applied in accordance with the terms of Section 9.4 of the Loan Agreement. If
the amount of the proceeds received from the sale or other disposition of the
Mortgaged Premises shall be insufficient to satisfy in full the Obligations,
then the Mortgagor shall remain and be liable for any such deficiency.


Section 4.    Intentionally omitted.


Section 5.    Intentionally omitted.


Section 6.    Intentionally omitted.


Section 7.    WAIVER OF JURY TRIAL. MORTGAGOR AND MORTGAGEE HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY EACH WAIVE ANY RIGHT TO TRIAL BY JURY THEY MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
MORTGAGE OR THE TRANSACTIONS RELATED THERETO. MORTGAGOR REPRESENTS AND WARRANTS
THAT NO REPRESENTATIVE OR AGENT OF MORTGAGEE HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT MORTGAGEE WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS RIGHT TO JURY TRIAL WAIVER. MORTGAGOR ACKNOWLEDGES THAT MORTGAGEE HAS BEEN
INDUCED TO ACCEPT THIS MORTGAGE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS
SECTION.


Section 8.    All notices required or permitted to be given hereunder shall be
given in accordance with the terms of Section 10 of the Loan Agreement.


Section 9.    Successors and Assigns. All of the terms, covenants, provisions,
and conditions herein contained shall be for the benefit of, apply to, and bind
the successors and assigns of the Mortgagor and the Mortgagee, and are intended
and shall be held to be real covenants running with the land, and the term
“Mortgagor” shall also include any and all subsequent owners and successors in
title to the Mortgaged Premises.


Section 10.    Gender. When such interpretation is appropriate, any word
denoting gender used herein shall include all persons, natural or artificial,
and words used in the singular shall include the plural.


Section 11.    Reference to the Loan Agreement. This Mortgage is the “Mortgage”
referred to in the Loan Agreement and is subject to all the terms and provisions
of the Loan Agreement. Should any provision of the Loan Agreement be
inconsistent or contrary to the provisions of this Mortgage, the provisions of
the Loan Agreement shall control.


Section 12.    Changes in the Mortgage. The Mortgagor and the Mortgagee may
agree to change the interest rates and/or the maturity dates of the Loan
Agreement or other term or terms of this Mortgage or of the obligations secured
by this Mortgage.






--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
and delivered by its authorized Member, all as of the day and year of
effectiveness first above written.


MORTGAGOR:


PCT Allendale, llc, a New Jersey Limited Liability Company


                        
WITNESS:                        




/s/ Paige E. Cooperman                        By: /s/ George
Goldberger                    
Signature of Witness                        Name: George Goldberger


Paige Cooperman                            Title: Manager
Typed Name of Witness






--------------------------------------------------------------------------------




SCHEDULE “A”


ATTACHED TO AND MADE A PART OF THAT CERTAIN
MORTGAGE BY PCT ALLENDALE, LLC, AS THE MORTGAGOR, IN FAVOR OF OXFORD FINANCE, AS
THE MORTGAGEE,
DATED EFFECTIVE AS OF SEPTEMBER 26, 2014


Metes and Bounds Legal Description of the Premises


ALL THAT CERTAIN plot, tract or parcel of land and premises, lying and being in
the Borough of Allendale, County of Bergen, and State of New Jersey, bounded and
described as follows:


TRACT I


BEING KNOWN AND DESIGNATED AS UNIT NO. A IN "FOUR PEARL COURT CONDOMINIUM,"
TOGETHER WITH AN UNDIVIDED 25.3 PERCENTAGE INTEREST IN AND TO THE COMMON
ELEMENTS APPURTENANT THERETO, IN ACCORDANCE WITH, AND SUBJECT TO THE TERMS,
CONDITIONS, PROVISIONS, COVENANTS, RESTRICTIONS, EASEMENTS, AND OTHER MATTERS
CONTAINED IN THE MASTER DEED FOR SAID FOUR PEARL COURT CONDOMINIUM, WHICH MASTER
DEED WAS DATED 9/19/07, AND RECORDED ON 9/21/07 IN THE CLERK'S OFFICE OF THE
COUNTY OF BERGEN, IN
BOOK 9413, PAGE 58, AS THE SAME MAY HEREAFTER BE LAWFULLY AMENDED.


TRACT II


BEING KNOWN AND DESIGNATED AS UNIT NO. B IN "FOUR PEARL COURT CONDOMINIUM,"
TOGETHER WITH AN UNDIVIDED 24.4 PERCENTAGE INTEREST IN AND TO THE COMMON
ELEMENTS APPURTENANT THERETO, IN ACCORDANCE WITH, AND SUBJECT TO THE TERMS,
CONDITIONS, PROVISIONS, COVENANTS, RESTRICTIONS, EASEMENTS, AND OTHER MATTERS
CONTAINED IN THE MASTER DEED FOR SAID FOUR PEARL COURT CONDOMINIUM, WHICH MASTER
DEED WAS DATED 9/19/07, AND RECORDED ON 9/21/07 IN THE CLERK'S OFFICE OF THE
COUNTY OF BERGEN, IN
BOOK 9413, PAGE 58, AS THE SAME MAY HEREAFTER BE LAWFULLY AMENDED.


TRACT III:


BEING KNOWN AND DESIGNATED AS UNIT NO. C IN "FOUR PEARL COURT CONDOMINIUM,"
TOGETHER WITH AN UNDIVIDED 23.4 PERCENTAGE INTEREST IN AND TO THE COMMON
ELEMENTS APPURTENANT THERETO, IN ACCORDANCE WITH, AND SUBJECT TO THE TERMS,
CONDITIONS, PROVISIONS, COVENANTS, RESTRICTIONS, EASEMENTS, AND OTHER MATTERS
CONTAINED IN THE MASTER DEED FOR SAID FOUR PEARL COURT CONDOMINIUM, WHICH MASTER
DEED WAS DATED 9/19/07, AND RECORDED ON 9/21/07 IN THE CLERK'S OFFICE OF THE
COUNTY OF BERGEN, IN
BOOK 9413, PAGE 58, AS THE SAME MAY HEREAFTER BE LAWFULLY AMENDED.


FOR INFORMATIONAL PURPOSES ONLY: ALSO KNOWN AS LOTS 4.05C001; 4.05C0002 &
4.05C0003 IN BLOCK 601 ON THE BOROUGH OF ALLENDALE TAX MAP.










STATE OF ____________    :
:    ss.
COUNTY OF __________    :




--------------------------------------------------------------------------------






BE IT REMEMBERED, that on this ____ day of __________, 20___, before me the
subscriber, an officer duly authorized to take acknowledgments for use in the
State of _______________, personally appeared ________________________ who I am
satisfied is the person who executed the within Instrument as the _____________
of ________________, a ____________________, the ___________ of
___________________, a ____________________, the Mortgagor named therein, and I
having first made known to him the contents thereof, he did thereupon
acknowledge that said Instrument made by said Mortgagor is his voluntary act and
deed and delivered by him as said ____________________ of said Mortgagor and is
the voluntary act and deed of said Mortgagor, made by virtue of authority from
said Mortgagor’s __________________ for the uses and purposes therein expressed.


_________________________________
















